DISSENTING OPINION.
The question involved is not an open one. It was foreclosed by the decision of our court in Otken v. Lamkin, 56 Miss. 758. The statute involved in that case sought to divert a part of the public free school funds to pupils in private schools, which, of course, included sectarian schools. The court held that it violated Section 9 of Article 8 of the Constitution of 1869 which was in force at that time, which provided: "No religious sect or sects, shall ever control any part of the school or university funds of this state." The statement of the case preceding the opinion is in this language: "The plaintiff in error, on the 10th of February, 1879, filed a petition for a mandamus to compel the superintendent of education of Pike County to issue pay-certificates to two of the petitioner's children for their pro rata shares of the common-school fund of the county. The petition represented *Page 477 
that the petitioner's children, aged eight and ten years, had been attending `Lea Female College,' an institution of learning located in said county, and conducted in accordance with the provisions of an act of the Legislature, passed on the 5th of March, 1878, entitled `An act to encourage the establishment of high-schools and colleges in this State;' and that they, as pupils of said institution, are entitled, under said legislative act, to their pro rata share of the common-school fund of the county, as though they had attended the free public school of the district; but that the county superintendent refused to issue to them pay-certificates for any portion of said fund. The defendant demurred to the petition; the demurrer was sustained, and the petitioner sued out a writ of error. The case presents the question of the constitutionality of the act of March 5, 1878, above referred to. The substance of the constitutional provisions involved, and the effect of the legislative act, are sufficiently stated in the opinion of the court." Paragraph two of the headnotes to this case contains an accurate summary of the opinion of the court. It follows: "An act of the Legislature, passed March 5, 1878, entitled `An act to encourage the establishment of high-schools and colleges in this State,' provides, in effect, that whenever a child has attended a private institution of learning, which has secured a suitable building and a library of two hundred bound volumes of miscellaneous literature, and is conducted by a teacher or teachers of good moral and educational standing, such child, whether the school so attended by him be within or without the school district in which he resides, may receive from the common-school fund the same prorata share thereof to which he would have been entitled if he had attended the public free school of his district. The act contains no requirement that the private institutions therein contemplated shall be free from sectarian or religious control, nor that they shall be under the supervision of the State or county superintendent of public education, nor that they shall be free from the charge of *Page 478 
tuition; but it does require that the pupils shall pay the tuition which may be exacted by the persons conducting the institutions; and, as it makes such institutions wholly private, the persons conducting them are permitted to exclude any pupils they may choose to reject. Held, that this act is in conflict with art. 8 of the State Constitution, and is therefore void."
The authorities to support the decision of the court are referred to in this manner: "If it needs adjudications and authorities to show that the scheme is violative of the letter and spirit of our organic law, they are abundant in other States, where, under constitutions substantially similar to ours, such schemes have uniformly been held unconstitutional. Gordon v. Cornes, 47 N.Y. [608] 616; State v. Springfield, 6 Ind. [83] 86; [People] v. Board of Education [of city of] Brooklyn, 13 Barb. (N.Y.) [400] 409; People v. Allen, 42 N.Y. 404; Halbert v. Sparks, 9 Bush (Ky.) [259] 260; Collins v. Henderson, 11 Bush (Ky.) [74] 76."
The holding of our court in that case is supported by the courts of other states having similar constitutional provisions in which the question has arisen, except in Louisiana in the case of Borden v. Louisiana State Board of Education, 168 La. 1005,123 So. 655, 67 A.L.R. 1183. In that case by a divided court of four to three a similar statute was upheld. The courts holding to the contrary and in support of Otken v. Lamkin, in addition to those referred to in the opinion in that case, are the courts of New York, Iowa, Delaware, Kentucky, South Dakota, Nevada, Illinois, and Wisconsin, as shown in Smith v. Donahue, 202 A.D. 656, 195 N.Y.S. 715; Judd v. Board of Education, 278 N.Y. 200,  15 N.E.2d 576, 118 A.L.R. 789; People ex rel. Lewis v. Graves, 245 N.Y. 195, 198, 156 N.E. 663, 664; People ex rel. Roman Catholic Orphan Society v. Board of Education, 13 Barb., N Y, 400; Knowlton v. Baumhover, 182 Iowa 691, 166 N.W. 202, 5 A.L.R. 841; State ex rel. Traub et al. v. Brown, 6 W.W. Harr. 181, 36 Del. 181, 172 A. 835; Williams et *Page 479 
al. v. Stanton Common School District, 173 Ky. 708, 191 S.W. 507, L.R.A. 1917D, 453; Synod of Dakota v. State, 2 S.D. 366, 50 N.W. 632, 14 L.R.A. 418; State v. Hallock, 16 Nev. 373; Cook County v. Industrial School, 125 Ill. 540, 18 N.E. 183, 1 L.R.A. 437, 8 Am. St. Rep. 386; State ex rel. Van Straten v. Milquet, 180 Wis. 109, 192 N.W. 392.
The majority opinion holds that the Otken v. Lamkin case "is in point only in the event the appropriation made by chapter 18 of the Laws of 1940, constitutes `part of the school or other educational funds of this state.'" If it was not appropriated for that purpose, what was the purpose? It appears to me to ask that question is to answer it. It is plainly a part of the scheme of public education; a plan to put the state in the place of the parents of the school children insofar as the cost of the textbooks are concerned.
Both the Federal and the State Constitutions sought in unmistakable terms to provide for the complete separation of church and state. See Sections 18, 269, and 270, of our Constitution and Amendment 1 of the Constitution of the United States and Section 3 of Article 6 of the Constitution of the United States. The statute involved is a step in the direction of breaking down that separation.
The majority opinion in my judgment overrules Otken v. Lamkin without expressly so stating.